Citation Nr: 1704513	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-47 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating for service-connected arthritic changes first metacarpal left hand with third finger strain, rated as noncompensable from prior to February 11, 2016, and as 10 percent disabling on and after February 11, 2016.

2.  Entitlement to an initial compensable evaluation for service-connected arthritic changes first metacarpal right hand.  

3.  Entitlement to an initial disability rating in excess of 30 percent for service-connected sinusitis.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1982 to December 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

During the pendency of the appeal, the RO increased the disability rating for arthritic changes first metacarpal left hand with third finger strain to a 10 percent rating effective February 11, 2016.  The RO also increased the disability rating for sinusitis to 30 percent, effective January 1, 2008.  Because the RO did not assign the maximum disability ratings possible, the appeals remain in appellate status and are properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issues of increased ratings for arthritic changes of the bilateral first metacarpal with left finger strain and arthritic changes first metacarpal right hand are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a history of radical surgery with chronic osteomyelitis, or near-constant sinusitis after repeated surgeries.
CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for sinusitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Code (DC) 6513 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran is challenging the initial evaluation assigned in connection with the grant of service connection for sinusitis.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Next, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was afforded VA examinations in February 2008 and November 2011.  VA has also received an August 2014 private Disability Benefits Questionnaire (DBQ).  The Board finds that the medical reports, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examinations, when taken together, fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  

Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with for the issue on appeal has been met.  Hence, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case and that there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Rating

Sinusitis has been rated as 30 percent disabling for since January 1, 2008, or, since the Veteran separated from active duty service.  The Veteran contends that a higher disability rating is warranted.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  

The 30 percent evaluation assigned contemplates three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Code 513.  

A maximum 50 percent rating is assigned for chronic osteomyelitis following radical surgery, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

The Veteran's migraines associated with sinusitis are separately service connected and rated at 30 percent disabling, effective August 31, 2012.  As of that date, symptoms associated with migraines cannot be considered in evaluating his sinusitis.  See 38 C.F.R. § 4.14 (2016) (noting that the evaluation of the same manifestation or disability under different diagnoses is to be avoided); but see Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).

At a February 2008 VA examination, the Veteran reported recurring frontal headaches and occasional, excessive nasal secretions.  Post-nasal drainage was usually associated with sore throat.  Treatment consisted of Sudafed and Tylenol.  A contemporaneous CT scan of the sinuses revealed mild mucosal thickening along the maxillary sinuses consistent with chronic sinus disease.  Mild hypertrophy of the inferior turbinates, left greater than right, was noted.  The radiographic images also showed minimal fluid within the ethmoid air cells.  In a separate February 2008 Disability Benefits Questionnaire (DBQ), a history of excruciating migraines was noted.  The migraines occurred two times per month, having a duration of a few days to a week.  Most migraines persisted for two days.  The examiner noted sinus infection, bright, to be an exacerbating factor.  The examiner further specified that the Veteran had two to three migraines per month over the past 12 months with most attacks being prostrating in severity.  

Private treatment records show treatment in September 2010 for a sinus infection that had persisted for five days.  Symptoms were shortness of breath, green nasal discharge, cough, achiness, and sore throat.  The attending physician noted a past medical history of chronic migraine and sinusitis.  The physician assessed a viral syndrome and upper respiratory infection.  

In his July 2010 Notice of Disagreement (NOD), the Veteran described having frequent chronic migraines that would last up to three days and recur within as little as three hours of each other.  The migraines could be debilitating and would affect the Veteran's work, and any other activities of daily life. He reported having migraines at least once per week lasting up to three days.  He also described having sinus symptoms at least five days of every week, resulting in pain.  There would be days he is incapacitated by sinus pain, reported the Veteran.  Symptoms also included nausea.  He also described the symptoms as chronic and constant.  

Thereafter, in his November 2010 substantive appeal, the Veteran again described constant sinus problems that would affect him at least five days per week with symptoms such as pain and nausea.  He treated his sinus symptoms with Flonase.  The Veteran also reiterated that he had chronic migraines frequently, repeating his statements made in the July 2010 NOD.  

Private treatment records from October 2011 that document treatment for nasal congestion with greenish discharge and headache for the previous two days.  The Veteran was assessed with acute sinusitis, acute on chronic, allergic rhinitis, and nonsuppurative otitis media.  

The Veteran presented for another VA examination in November 2011.  At that time, he described constant sinus problems that would incapacitate him as often as eight times per year, each incident lasting for two weeks.  He also reported headaches with sinus episodes.  Sinus episodes would require antibiotic treatment, but the treatment did not last four to six weeks.  The Veteran described interference with breathing through the nose, purulent discharge, hoarseness of the voice, pain, and migraines.  Each episode would impair his ability to think, and the Veteran would relax until the headaches and nausea subsided.  On examination, nasal obstruction, deviated septum, partial loss of the nose or ala, nasal polyps, scarring and disfigurement were noted.  The examination revealed sinusitis present at bilateral maxillary without tenderness.  No purulent discharge from the nose was noted.  Sinus x-rays were within normal limits.  

In an August 2014 private DBQ, the examiner diagnosed chronic sinusitis and allergic rhinitis.  The examiner noted episodes of sinusitis, near constant sinusitis, headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting.  The headaches were primarily frontal.  The physician indicated that the Veteran had suffered from four non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  The Veteran had also suffered three or more incapacitating of sinusitis requiring prolonged (four to six weeks) antibiotic treatment in the past 12 months.  No history of sinus surgery was reported, to include radical sinus surgery with subsequent chronic osteomyelitis.  The physician noted that sinusitis impacted the Veteran's ability to work but did not specify how.    

After a thorough review of the evidence, the Board finds that a disability rating in excess of 30 percent for the entire appeal period is not warranted.  Even with consideration of the Veteran's headaches prior to August 31, 2012, the evidence does not demonstrate that the Veteran has undergone radical surgery or repeated surgeries to treat his sinusitis.  More specifically, while the evidence may have demonstrated near constant sinusitis characterized by headaches, pain, and purulent discharge or crusting, a higher rating is not warranted unless these symptoms persist despite repeated surgeries.  Such a medical history is not shown in the February 2008 or November 2011 VA examinations, or the August 2014 private DBQ.  The Veteran has not reported a history of sinus surgery.  Indeed, the evidence of record affirms the opposite.  Absent evidence of radical surgery with subsequent chronic osteomyelitis or near constant sinusitis characterized by symptoms after repeated surgeries, a higher 50 percent rating is not warranted.  

Additionally, the Board notes that review of other potentially applicable Diagnostic Codes do not assist the Veteran in this case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The evidence of record does not show a deviated septum, loss of part of the nose, laryngitis, a total laryngectomy, aphonia, stenosis of the larynx, injuries to the pharynx, bacterial rhinitis, or granulomatous rhinitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502, 6504, 6515-16, 6518-21, 6523, 6524 (2016).  Additionally, an evaluation in excess of 30 percent tis not provided for allergic or vasomotor rhinitis.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.  Further, all types of sinusitis are rated under the General Rating Formula for Sinusitis, so the result would be the same.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510-12, 6514, 

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's sinusitis is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

Veteran's sinusitis is primarily manifested with chronic symptoms such as headaches, pain, and purulent discharge or crusting.  The Board notes that nausea was noted in the Veteran's NOD, substantive appeal, and the November 2011 examination.  However, this symptom is not present in the February 2008 VA examination or August 2014 DBQ.  Nevertheless, nausea is not a symptom explicitly described in the General Rating Formula for Sinusitis, and the Board concludes that the Veteran's symptoms are not fully contemplated by the rating criteria.  

However, even if the symptoms are not fully contemplated by the rating criteria, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalizations.  First, the evidence does not show frequent hospitalizations for sinusitis.  The Veteran reported having to relax until his symptoms subsided in the November 2011 examination, and while the November 2014 physician noted that the Veteran's sinusitis impacted his ability to work, no further detail was provided.  The evidence does suggest that there is impairment with regard to the Veteran's employment.  However, the evidence does not show, and the Veteran does not argue, marked interference of employment beyond that which is contemplated in the assigned evaluation.  A 30 percent evaluation for sinusitis contemplates three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.67, DC 6513.  These criteria compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from sinusitis.  38 C.F.R. § 4.1.  Thus, the currently assigned ratings already contemplate impairment in the Veteran's ability to work, and the Veteran's disability picture otherwise does not exhibit other related factors such as marked interference with employment.  

As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

Finally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

ORDER

An initial disability rating in excess of 30 percent for sinusitis is not warranted.

REMAND

VA examinations for musculoskeletal conditions must include range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  In February 2016, the Veteran presented for an examination of his bilateral hands.  The examiner provided range of motion measurements without commenting on pain and range of motion for passive, active, weight-bearing, and nonweight-bearing motion.  On remand, a new examination is necessary that provides the necessary active motion and passive motion or explains why these findings are not necessary.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford his the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of his service-connected right and left metacarpal disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  In addition, the examiner must test the range of motion in active motion and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


